OFFICE   OF THE ATrORNEY        GENERAL   OF m
                             AUSTIN




EoEorable E. k!.   !W tencre
County fud:tor
Shermn, Tern.8
Dear Sir:




            “h owns 8 lot   and


     for the !.!ech
     house end 16
     cond deratl



                                         as to ?&ether s&h war-
                                         t is cztitled to record
                                       rnon’s Civil Ctat’utes,




     trust, rr~echsnlcls llor? contract,    vendor’s lien,
     oondltjoml   soles costract    ezd all lr.stmclente   of
     a similar ntture :?hhch are file& or recorded in
     tb Gffice of tfie County Clerk under the Registration
     L~WOor thi 8 stat2;    provided that PO tax shell be
     levied on lcatrumms      securira   fin az!ount Of ?%+o
     Hundred (i$?CO.OO) Doll&r:,    or IBEX. hfttr     the
Honorable      B. A!. Khitsacrt,    Page 8



        tfftotivt     dato of t.hls hot, exctpt sa herein-
       after provldcd,       no such Instrums&, shall be
       filed     or recorded by any County Clerk in this
       State until t!!arc has b’een offl-itd            ~,CJsuch b-
       strurrent stsaps In sccordsnoe ‘i;lth the provisions
       0: tkia section;        provfdlng    furz!!cr that stoulo
       the lnstmzent       fllcd    !n the ofrlco       cf the County
       Clerk be EOCUrity of 6n obligation               that hrs
       property     ?ledgcd as securlt~         In 3 ?totc or ?tetos
       other than Texb8, t&o tax atill              tc .bascd upon
       tho rsssocablo      case value oi cl1 ?rogartnledCsd
       in Texas In the progcrtion           that sold property in
       Toxas beers to ths tot@ vcluo of t:io ;=operty
       securin? the obligetlcn;          md, provided further
       that, txocpt aa to rcnewsls or ertcnsIoris               oi
       aocmd interest,        the provlslons        or t&la sectIon
       shsll not s~ply to ?nstrumrits             EIven in rcne;iol
       or cxttnsions      of lnatru?mts        ‘thtretofort    staged,
       under the provIi:o~:s        of tilt     Act or ttc ono
       slccndcd hereby, bnd shall not apply to instru-
      m&s        &ven in the refundlna of existing             b&nda
       or oblIgetIons      where the praccdl~~~: Instrumnt           of
       security     ~3s stazzgcd In eccordar:cc witi? this Act
       or the one b3lendCd bvreby;          ;?rovided- further that
      th$ tax levied In thla kot s&l1 e::rly to only
       one lnatru-cnt , the 0%~ of the grestest               donmina-
       tfcn, where sever31 Instruxmts               arc c3ctczqorahi
      ‘eously cxccLttd to secure one obl:g.stion;               azd
       provided f urt&r thet v:hsn onoc stbzpcd as pro-
      vided hc:cln,       3x1 lnstrumont. my ba recorded in
       any nur,bcr 0r counties        in thte Ststc without
       again beIn% bo stazqcd.         * * *-

           The faots prtresentcd to us show that Us mtchsnlo*b
llca wao relesoad,   end ws prosuzcc that tht    oblICetIon sccur-
cd by such lien V:P.Ralso rcloaotd.      This neegatlv~a the VEX-
pression   whloh otherwise z&q,t& obtained ths t the V@ndor’a
llcn note was given In cxttcslon      or rcnowal of the zachan.!.cb
lion note.   3.3 the facts are  roleted    to ~a the deed should
be ataqtd   in accordencc v4th the cbovc Act.
                                              Ycnms very truly
APPROVEDJUN 20, 1940
                                         ATl’O?QJEY
                                                  G.WR?hL OF TZXAS
(3)   Gtrold    C. Dmn


                                         BY
                                                   (8)   Glenn B. Lewis
                                                              Assistant